CAYTON, Chief Judge
(dissenting).
The carrier does not challenge the reliability of the Department of Agriculture reports or their accurate reflection of actual market conditions on the days for which they were issued. It has repeatedly been held that such reports .are competent to prove market value.1 “It is a rule recognized generally that market reports or quotations as contained in newspapers and trade journals are competent evidence of the state of the market, * * * and * * * are far more satisfactory and reliable than individual entries or individual sales or inquiries * * *.”2
I would hold that the market reports for February 9th and 12th furnished an adequate basis upon which the trial court could determine the status -of the market on February 10. Verbal testimony on the *459subject would have been no more reliable or satisfactory.
The law is well settled that a plaintiff is required to prove with reasonable certainty that damage was suffered.3 This appellees did by establishing the market price on the 10th. Complaint cannot be made because the amount of damages cannot be determined with absolute certainty.4 Damages need not be reduced to a mathematical formula. “It is sufficient if a reasonable basis of computation is afforded, although the result be only approximate.”5

. See, e. g., Commonwealth of Virginia v. West Virginia, 238 U.S. 202, 212, 35 S.Ct. 795, 59 L.Ed. 1272; 6 Wigmore, Evidence (3rd Ed.) § 1704.


. Note, 43 A.L.R. 1192.


. 25 C.J.S., Damages, § 27; 15 Am.Jur., Damages, § 22.


. Bigelow v. RKO Radio Pictures, 327 U.S. 251, 66 S.Ct. 574, 90 L.Ed. 652, rehearing denied, 327 U.S. 817, 66 S.Ct. 815, 90 L.Ed. 1040; Eastman Kodak Co. v. Southern Photo Materials Co., 273 U.S. 359, 47 S.Ct. 400, 71 L.Ed. 684. See also Stern v. Ace Wrecking Co., D.C.Mun.App., 38 A.2d 626.


. Eastman Kodak Co. v. Southern Photo Materials Co., supra, 273, U.S. at page 379, 47 S.Ct. at page 405, 71 L.Ed. 684.